Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
Provisional application 62/948130 is comprised of a 1 page description and 207 pages of drawings, while the instant application is comprised of 13 pages of description, 20 pages of drawings, and 2 claims that suffer from several issues, as discussed below.  The breath of scope of the claims are so broad that the Examiner is unable to determine what it is that the applicant is attempting to claim to adequately determine whether the specification of the instant application and/or provisional application provide adequate support to receive the benefit of the provisional application’s filing date.  As a non-limiting example, the claims are directed to a method and system of optimizing real estate renting, however, the specification fails to disclose what this optimization process and system are supposed to be.  Similarly, the provisional application also fails to disclose what this optimization process is supposed to be and since this non-limiting example is unknown the Examiner is unable to find adequate support in the provisional application for the instant inventions intent of providing a method and system for optimizing real estate renting.
Accordingly the filing date of the instant application is December 14, 2020.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language. This claim is an omnibus type claim.
Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential (Claim 1) steps and (Claim 2) elements, such omission amounting to a gap between the steps. See MPEP § 2172.01. The omitted steps are: 
the one or features that the applicant is referring to in order to define the metes and bounds of their invention and allow one of ordinary skill in the art to determine what, specifically, it is that they are claiming.  For the purposes of compact prosecution, the Examiner has provided a rejection in view of Bennett to address at least one feature that has been described in the specification, however, the Examiner reminds the applicant that the claims and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claims 1 and 2, the Examiner asserts that the specification, as originally filed, fails to adequately disclose how to perform the claimed invention in the manner intended by the applicant.  The claims recite the they are comprised of “one or more features as described and defined in the accompanying description and/or drawings, but fails to recite that those features are or which of the many goals and objectives disclosed in the specification that the applicant is attempting to claim.  Further still, the claims are directed to a method and system of optimizing real estate renting.  However, at no point does the specification disclose what this optimization is supposed to be or how real estate renting is optimized, especially in light of the fact that the claim never recites what the one or more features are supposed to be.  Upon review of the specification, the Examiner asserts that the only mention of optimization is with regards to battery life.  One of ordinary skill in the art would not understand, based on how the claims have been presented, how optimizing battery life results in an optimization of real estate renting.  Simply pointing or stating a result is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art would have found the invention to be enabled because one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for optimizing real estate renting without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement that is separate and distinct from the enablement requirement.  See AriadPharms., Inc. v. Eli Lilly & Col., 598 F.3d 1336, 1340 (Fed. Cir. 2010) (en banc).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession, not whether one skilled in the art is enabled to perform the invention.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of how real estate renting can be optimized.  That is to say, the applicant is attempting to claim the entire genus of optimization, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.”

Ariad, 598 F.3d at 1349 (emphasis added).  While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how an indication of merit (which is “functional language”) could be calculated, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of optimization, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of real estate rental optimization is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite:
one or more features as described and defined in the accompanying description and/or drawings.  
The invention is directed towards the abstract idea of renting real estate, which corresponds to “Certain Methods of Organizing Human Activities” as it is directed towards steps that can be performed by two humans speaking with one another in order to arrange for a visit to a real estate property and a fundamental economic practice.
This judicial exception is not integrated into a practical application. In particular, the claim fails to recite any additional elements. The claims have been recited at a high-level of generality.  Although claim 2 recites a “system,” the claim fails to recite any structural elements or computer processing and is broad enough to simply be directed towards a system of performing steps, i.e. a process. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claims are not patent eligible.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claimed invention is comprised of a system, i.e. apparatus, with no structural components.  The Examiner asserts that the applicant is claiming the system, i.e. apparatus, by what it is intended to perform and not by the structure to perform the intended claimed invention.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bennett (US PGPub 2018/0033101 A1).
In regards to claims 1 and 2, Bennett discloses:
(Claim 1)
a method for optimizing real estate renting including one or more features as described and defined in the accompanying description and/or drawings.  
(Claim 2)
a system for optimizing real estate renting including one or more features as described and defined in the accompanying description and/or drawings. 
As best understood in light of the rejections under 35 USC 112, Bennett discloses a system and method to allow sellers and buyers to connect without the use of a realtor through the use of a mobile application to effortlessly conduct real estate transactions, arrange showings, exchange information, and the like with the added benefit of utilizing a smart-lock attached to a door to control visitor access through the use of an access code.
(For support see:  Abstract; Fig. 1 – 4; ¶ 24)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached PTO-892 Notice of References Cited.
Schoenfelder et al. (US PGPub 2021/0142601 A1); Varghese (US PGPub 2021/0327005 A1); Tran (US Patent 2018/0033101 A1); Padgett et al. (US Patent 10,045,184 B2); Miyahara (JP 2018/101235 A); Iverson-Long (LiveRez launches new website, tools for rental managers); Hawkins (Austin rental firm secures $31 million) – which are directed towards the utilization of smart locks to control entry to a building, such as for the purposes of managing rental property
Du et al. (US PGPub 2021/0090107 A1) – which is directed towards an auctioning system for room rentals
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARDO ARAQUE JR whose telephone number is (571)272-3747. The examiner can normally be reached Monday - Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERARDO ARAQUE JR
Primary Examiner
Art Unit 3689



/GERARDO ARAQUE JR/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        7/5/2022